Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has made no amendments and relies on arguments to overcome previous 35 USC 102 and 103 rejections.
Arguments relative to claim 16 are seen to overcome previous method step rejections and rejection of claim 16 is withdrawn. Claims 16-20 are now seen as allowable.
Applicant's arguments filed 4/15/2021 have been fully considered, relative to claims 1-15, but they are not persuasive.

 Applicant argues that the primary reference Merrill fails to disclose “a shell body rotatably disposed within the internal cavity to selectively provide planar fluid communication between a first subset of the plurality of ports and multi-plane fluid communication between a second subset of the plurality of ports,".
Essential argument, as best understood, is that Merrill does provide both multi-planar and a separate planar fluid flow path at the same time.
Applicant acknowledges that Merrill doe provide multi-planar flow .“Such flow from the bottom port to one of the side ports provides multi-plane fluid communication, but no other flow is provided, i.e. no planar fluid communication. 

Examiner argues that the claims, as written, only require that the existence of planar of singular and multi-planar fluid be possible in the valve as constructed to meet the claim.
One could argue that if multi-planar flow is possible that a planar flow is a subset of that.

Further where Merrill has the four ports on the same vertical plane and any combination of them may be aligned depending on inner shell body rotation location. With the shell body any two of the upper ports will be in alignment with flow through the shell body allowable. As such a planar fluid flow path “communication” can easily be seen.

Arguments on other dependent claims are dependent on this base argument being accepted. As it is not further claim arguments are seen as moot.

Previous rejections are maintained.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrell (US Patent Application 2008/0223464).

Regarding claim 1. 
 A multi-port, multi-plane valve, comprising: 
a housing defining an internal cavity and comprising a plurality of ports, wherein each of the plurality of ports is in communication with the internal cavity and wherein at least one port of the plurality of ports lies in a first plane normal (ports 2  and 4 in a first plane where ports3  and 5 are normal in a second plane to the plane of ports 2 and 4)  to a second plane of the other ports of the plurality of ports; and a shell body rotatably disposed within the internal cavity to selectively provide planar fluid communication between a first subset of the plurality of ports and multi-plane fluid communication between a second subset of the plurality of ports.

    PNG
    media_image1.png
    887
    954
    media_image1.png
    Greyscale


Regarding claim 6. The multi-port, multi-plane valve of claim 1, wherein the at least one port of the plurality of ports comprises a first port and wherein the other ports of the plurality of ports comprises a second port, a third port, a fourth port, and a fifth port.

As shown in figure excerpt in claim 1


Regarding claim 9. The multi-port, multi-plane valve of claim 6, wherein the second port, the third port, the fourth port, and the fifth port are arranged at right angles to each other.

As shown in figure excerpt in claim 1



Regarding claim 12. The multi-port, multi-plane valve of claim 1, wherein the housing is formed as a single unitary piece.
 As shown in figure excerpt in claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrell (US Patent Application 2008/0223464) in view of McLane (US Patent 2014/0090414).

Regarding claim 10. The multi-port, multi-plane valve of claim 9, wherein, at a reference rotation angle of 00, the second subset of the plurality of ports comprises the first port in multi-plane fluid communication with the second port and wherein the first subset of the plurality of ports comprises planar fluid communication between the third port, the fourth port, and the fifth port.
 Both Merrell and McLane disclose multiport valves having at least 4 ports where at some point they have a zero reference point.


Regarding claim 13. 

Merrell discloses The multi-port, multi-plane valve of claim 1,

Merrell does not specifically disclose the valve further comprising a seal member disposed between the shell body and the housing, the seal member configured to prevent unintended cross flow between the plurality of ports.

As shown below McLane teaches seals between the shell body and housing that prevent leakage between the flow ports that bypasses going through the shell body.

    PNG
    media_image2.png
    757
    1021
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to include seals at interfaces across which leakage is not desired as taught by McLane in the Merrell device with the predictable result of preventing leakage.

Regarding claim 14. The multi-port, multi-plane valve of claim 13, wherein the seal member is a single unitary piece.

As shown in Figures 7 and 8 of Merrell the seals can be of a single unitary design.

Allowable Subject Matter

Claims 16-20 are allowed.

Claims 2-5, 7-8, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753